Citation Nr: 0823836	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The veteran served on active duty from June 1964 to June 
1968.  

In the September 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.  The veteran disagreed with the 
assignment of the noncompensable rating for bilateral hearing 
loss and later perfected an appeal.  

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2005.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  

In November 2005 decision, the Board denied a compensable 
rating for bilateral hearing loss.  The veteran appealed the 
Board's November 2005 denial of his claim for an increased 
rating to the United States Court of Appeals for Veterans 
Claims (the Court).  In an October 2007 memorandum decision, 
the Court vacated the Board's decision and remanded this case 
to the Board.  The Court's decision will be discussed below.

In a November 2006 rating decision, an increased rating for 
bilateral hearing loss was denied.  The veteran did not 
appeal that denial.  However, since the November 2005 Board 
decision denying an increased rating for bilateral hearing 
loss has been vacated by the Court, the November 2006 rating 
decision is not a final decision.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

REMAND

For reasons expressed immediately below, the Board believes 
that the issue on appeal must be remanded for further 
procedural and evidentiary development.

Reasons for remand

VA examination

In its memorandum decision, the Court stated: "remand is 
necessary for VA to provide the appellant an audiological 
examination that provides a full description of the current 
effects of his bilateral hearing loss on his ordinary 
activity."  See October 5, 2007 memorandum decision, page 2.  

VCAA notice

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that a VCAA notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to the second prong of Vazquez, the veteran is rated under 
a Diagnostic Code that contains criteria necessary for a 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result).  
In this case, the Diagnostic Code in question pertains to 
specific measurements as to puretone thresholds and speech 
recognition scores.  
See 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2007).  

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice required pursuant to 
Vazquez-Flores should be furnished to the 
veteran, with a copy to his 
representative.  

2.  VBA must arrange for the veteran to 
undergo an audiological examination to 
determine the severity of his service-
connected bilateral hearing loss.  
The examiner should specifically provide 
a full description of the current effects 
of his bilateral hearing loss on his 
ordinary activity.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should review the record 
and readjudicate the veteran's claim.  
If the decision remains unfavorable to 
the veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC, and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


